Title: From John Adams to Benjamin Hall, 28 March 1806
From: Adams, John
To: Hall, Benjamin



Dear Sir
Quincy March 28.—1806

I have received your favour of March 14th. and have not sent you an answer. It is not from any feelings of resentment or disaffection to the interest of the Canal corporation; but from necessity, that I consent to the advertisement of of and sale of my shares. I may candidly assign the true reason of this consent as well as not. I have not money to pay the assessments, and I know not that I have credit to borrow it. If I had I should not think it prudent to make use of it, for my finances are not adequate to the support of this interest and therefore I abandon it to its legal fortune.
I am Sir / Your friend & hble servt.
